                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-449-KDB-DCK

 JOHNATHAN HATCH, on behalf of himself              )
 and others similarly situated,                     )
                                                    )
                Plaintiff,                          )
                                                    )
    v.                                              )      ORDER
                                                    )
 LEXISNEXIS RISK SOLUTIONS, INC., a                 )
 Georgia Corporation,                               )
 LEXISNEXIS CLAIMS SOLUTIONS, INC.,                 )
 an Arizona Corporation;                            )
 LEXISNEXIS COPLOGIC SOLUTIONS,                     )
 INC., a Delaware Corporation; and                  )
 POLICEREPORTS.US, LLC, a North                     )
 Carolina Limited Liability Company,                )
                                                    )
                Defendants.                         )
                                                    )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 11) filed by D. Kyle Deak, concerning Ronald Irvin Raether,

Jr. on October 14, 2019. Ronald Irvin Raether, Jr. seeks to appear as counsel pro hac vice for

Defendants LexisNexis Risk Solutions, Inc.; LexisNexis Claims Solutions, Inc.; LexisNexis

CopLogic Solutions, Inc.; and PoliceReports.US, LLC. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 11) is GRANTED. Ronald Irvin

Raether, Jr. is hereby admitted pro hac vice to represent Defendants LexisNexis Risk Solutions,
Inc.; LexisNexis Claims Solutions, Inc.; LexisNexis CopLogic Solutions, Inc.; and

PoliceReports.US, LLC.

      SO ORDERED.


                                    Signed: October 15, 2019
